At the general biennial election held in November, 1930, "the number of electors who voted" in the city of Baker, Oregon, "for justices of the supreme court" were as follows: Position No. 1, 1510; Position No. 5, 1991; and Position No. 6, 1859. There were two candidates for each of these positions, except Position No. 1, and the figures as above given constituted the total vote cast for all the candidates for each position.
In selecting the basis upon which the computation is made in determining whether or not the recall petition contained a sufficient number of signatures, Mr. Justice Campbell adopted the total number of votes cast for the two candidates for Position No. 5, to wit 1991, that being the greatest number of electors who voted for the candidates for any of the three positions.
In Othus v. Kozer, 119 Or. 101 (248 P. 146), this court, in computing the number of signatures necessary *Page 494 
to initiate a measure, took the greatest number of votes any candidate received at the general election held in November, 1924, as the basis. This construction of the section of our constitution relative to initiative measures was deemed necessary in order to make the same effective. At the time the decision in the Othus case was rendered (July, 1926), it was impossible to approximate the "whole number of votes cast for justice of the supreme court", as there were two justices to elect and the names of three candidates appeared on the ballot. The two candidates receiving the greatest number of votes were elected.
The legislature in 1929 (General Laws of Oregon, 1929, chapter 241) provided that in the future all aspirants for the Supreme Court should be candidates for some designated numbered position to be filled at the general biennial election. Under this system the greatest number of votes cast for all the candidates for any one position in the Supreme Court more nearly approximates "the number of electors who voted * * * at the preceding election for justice of the supreme court" than would result from following the method adopted in the Othus case.
With this explanation, I concur in the opinion of Mr. Justice CAMPBELL. *Page 495